Citation Nr: 1741511	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased disability rating for atrial fibrillation.

3.  Entitlement to an initial compensable disability rating for right carpal tunnel syndrome.

4.  Entitlement to an initial compensable disability rating for left carpal tunnel syndrome.

5.  Entitlement to service connection for paresthesias of the upper extremities.

6.  Entitlement to a separate disability rating for fatigue currently considered part of the symptomatology of service connected obstructive sleep apnea.




REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 2010, to include service in Kuwait.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran now resides within the jurisdiction of the VA RO in Phoenix, Arizona.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The issues of increased ratings for carpal tunnel syndrome and service connection for fatigue and paresthesias are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In June 2017, the Veteran withdrew his appeals for entitlement to service connection for hypertension and entitlement to an increased disability rating for atrial fibrillation.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals regarding service connection for hypertension and an increased disability rating for atrial fibrillation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

At the June 2017 hearing the Veteran submitted a written statement withdrawing his appeal with respect to the issues of: entitlement to service connection for hypertension and entitlement to an increased disability rating for atrial fibrillation.  Thus, there remains no allegation of error of fact or law for appellate consideration as to these two issues.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and they must be dismissed.




ORDER

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to an increased disability rating for atrial fibrillation is dismissed.


REMAND

The Veteran reports receiving current medical treatment under the Veterans Choice Program.  He specifically reported he underwent right carpal tunnel release surgery in July 2016.  Review of the record does not show that all of these recent treatment records have been obtained.  

The Veteran also reports that his bilateral carpal tunnel syndrome has increased in severity since his last Compensation and Pension examination.  A new examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

At present, the Veteran's symptoms of "fatigue" are contemplated as being part of his service-connected sleep apnea.  There is also some medical evidence of record which attributes symptoms of fatigue to his service-connected atrial fibrillation.  The Veteran asserts that these symptoms are a separate disability including an assertion that he warrants service connection for an undiagnosed illness under 38 C.F.R. § 3.317.  It is noted that the Veteran has submitted orders sending him to Kuwait and his service treatment records contain a post-deployment assessment completed after his deployment to Kuwait.  The initial development of the Veteran's claim seemed to contemplate a claim based on Persian Gulf War service, but the initial Compensation and Pension examination essentially combined the claim for fatigue with the Veteran's sleep apnea claim.  The Veteran also asserts he has a disability manifested by paresthesias of the upper extremities which is separate and distinct from his service-connected bilateral carpal tunnel syndrome.  Again such symptoms may warrant consideration as being part of an undiagnosed illness under 38 C.F.R. § 3.317.  Also, recent evidence shows that the Veteran has a diagnosis of degenerative disc disease of the cervical spine.  Accordingly, additional examination related to these two claimed disabilities is also warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed disabilities.  Specifically request that the Veteran provide information so that VA can retrieve the records related to his July 2016 carpal tunnel release surgery as well as his medical treatment under the Veterans Choice Program.  Subsequently, and after securing the proper authorizations where necessary, the AOJ should make arrangements in order to obtain all the records of treatment from all the sources listed by the veteran which are not already on file.  All information obtained should be made part of the file.  The AOJ should also obtain all the records of any treatment at VA facilities which are not already on file.  If any requested records are not available, such should be reflected in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The veteran should be accorded the appropriate examination to ascertain the current level of severity of his bilateral carpel tunnel syndrome.  The report of examination should include a detailed account of all manifestations of the disorder found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner is also requested to comment on whether the Veteran has any neurologic disorder or paresthesias of the upper extremities which is separate from his service-connected carpal tunnel syndrome, and if so to express an opinion as to the etiology of any such disorder.  The claims folder must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide complete rationale for all conclusions reached.

3.  The Veteran should be afforded a VA examination for claimed Gulf War disabilities including: fatigue and paresthesias of the upper extremities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state whether the Veteran has diagnoses of the claimed disorders.  If not, the examiner should address whether there are objective indications of disability manifested by fatigue and paresthesias due to undiagnosed illness.  

The examiner should also indicate if the Veteran's symptoms of fatigue are a sperate disability, or symptoms of his service-connected sleep apnea and/or atrial fibrillation.  Likewise, the examiner should indicate if the Veteran's complaints of paresthesias of the upper extremities are a separate disability or symptoms of his service-connected carpal tunnel syndrome and/or his diagnosed cervical spine degenerative disc disease.  

The supporting rationale for any opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated, to include consideration of 38 C.F.R. § 3.317 as applicable.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


